Citation Nr: 1609071	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  07-03 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether an overpayment of VA compensation benefits in the amount of $15,379.00 was properly created.

2.  Entitlement to a waiver of recovery of any properly-created overpayment. 

(Claims (a) involving entitlement to an annual clothing allowance beginning in 2002, (b) seeking service connection for left foot metatarsalgia and a dental disability, and (c) seeking higher initial ratings and earlier effective dates for bilateral hammertoes, are the subject of separate decisions.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 determination of the Department of Veterans Affairs (VA) Debt Management Center at the Regional Office (RO) in St. Paul, Minnesota, and from a January 2007 administrative decision from the Committee on Waivers and Compromises (COWC, or Committee) at the RO in St. Paul.

The August 2006 determination notified the Veteran that he had been paid $15,379.00 more than he was entitled to receive.  In December 2006, the Veteran submitted a notice of disagreement disputing the propriety of the debt and requesting a waiver of recovery of any properly-created overpayment.  

The January 2007 Committee decision denied the Veteran's waiver request.  The Veteran was notified of the denial of the waiver of recovery of overpayment in a February 2007 letter from the RO in Louisville, Kentucky.  He filed a notice of disagreement with this determination in February 2007. 

As will be discussed below, the Board finds it necessary to take jurisdiction over these issues for the limited purpose of remanding them to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In September 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  This hearing pertained to many issues, and it touched upon the question of waiver of recovery of any properly-created debt.  A transcript of this hearing was prepared and associated with the claims file.

In January 2008 and June 2013, the Board remanded this case for the issuance of a statement of the case.  The case has been returned to the Board for further appellate review without completion of the Board's directive.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran has yet to be issued a statement of the case for the questions involving the propriety of the debt and the waiver of recovery of any properly-created overpayment.  See Manlincon, supra.  In January 2008 and June 2013, the Board remanded the issue of entitlement to a waiver of the $15,379.00 debt for issuance of a statement of the case.  The Board emphasizes that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because such action has yet to be completed, the Board finds it necessary to once again remand this claim for issuance of a statement of the case.  

The Board further notes that neither of the prior Board remands acknowledged that the Veteran had filed a timely notice of disagreement with the issue of whether the $15,379.00 debt had been properly created or calculated in the first place.  Therefore, the Board finds that a remand for a statement of the case on this issue is also necessary.

The Board notes that it appears the RO attempted to complete the Board's prior remand instruction by requesting that the St. Paul COWC issue a statement of the case.  However, an undated memorandum from the St. Paul COWC to the Louisville RO indicates that this case should properly be worked on by the COWC in Milwaukee, Wisconsin.  It does not appear that any follow-up development has been conducted.  

The St. Paul COWC cited to a "VBA Committee on Waivers and Compromises Consolidation Initiative" to support its position that the case should be sent to the Milwaukee COWC.  It is unclear to the Board whether the St. Paul COWC is correct in its application of the Consolidation Initiative to this case.  In any event, the Board is concerned that merely directing that this case be sent to the Milwaukee COWC will result in the Milwaukee COWC declining to accept this claim based on a contradictory interpretation of the Consolidation Initiative.  

Given that no action was taken by the Louisville RO following the issuance of the memorandum by the St. Paul COWC, and given that this case was originally remanded for issuance of a statement of the case eight years ago (in January 2008), the Board finds it necessary to ensure that a proper statement of the case is issued with respect to this claim.  

On remand, the Louisville RO should determine whether the statement of the case should be issued by the Milwaukee COWC or the Louisville RO itself.  (The Board notes the lengthy delay that has been caused by the St. Paul COWC's past refusal of this claims file and does not anticipate that resending this claims file to the St. Paul COWC will result in a different, expedient outcome.)  To ensure that a statement of the case is issued as quickly as possible, it would be most prudent for the Louisville RO to first determine whether it may issue the statement of the case itself.  If not, then the case should be sent to the Milwaukee COWC for issuance of the statement of the case.  

If this case is sent to the Milwaukee COWC, the Milwaukee COWC should be notified that that case has already been rejected by the St. Paul COWC based on the St. Paul COWC's determination that the Louisville RO has been aligned with the Milwaukee COWC as a result of the Consolidation Initiative and is, therefore, the appropriate office to issue the statement of the case.  The RO should inform the Milwaukee RO that the Board has reviewed the Consolidation Initiative and is aware that the Milwaukee COWC may not, in fact, be the appropriate COWC to issue the statement of the case.  Given the length of time that has elapsed between the Board's initial referral of this case (in January 2008) and the present time, the Board finds it most expedient to direct the Milwaukee COWC to issue the statement of the case rather than rejecting delivery of the case based on the contents of the Consolidation Initiative.  

Accordingly, the case is REMANDED for the following action:

Determine whether the statement of the case should be issued by the Milwaukee COWC or the Louisville RO.  The appropriate office should issue a statement of the case.  The appellant must be notified that he must file a timely substantive appeal (VA Form 9) in order to perfect an appeal of this issue.  

To ensure that a statement of the case is issued as quickly as possible, it would be most prudent for the Louisville RO to first determine whether it may issue the statement of the case itself.  If not, then the case should be sent to the Milwaukee COWC for issuance of the statement of the case.  

If this case is sent to the Milwaukee COWC, the Milwaukee COWC should be notified that that case has already been rejected by the St. Paul COWC based on the St. Paul COWC's determination that the Louisville RO has been aligned with the Milwaukee COWC as a result of the Consolidation Initiative and is, therefore, the appropriate office to issue the statement of the case.  The RO should inform the Milwaukee RO that the Board has reviewed the Consolidation Initiative and is aware that the Milwaukee COWC may not, in fact, be the appropriate COWC to issue the statement of the case.  Given the length of time that has elapsed between the Board's initial referral of this case (in January 2008) and the present time, the Board finds it most expedient to direct the Milwaukee COWC to issue the statement of the case rather than rejecting delivery of the case based on the contents of the Consolidation Initiative.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




